Case 2:20-cv-00650-JPH-DLP Document 1 Filed 12/07/20 Page 1 of 5 PageID #: 1
                                                                                     FILED
                                                                                    12/07/2020
                                                                               U.S. DISTRICT COURT
                                                                           SOUTHERN DISTRICT OF INDIANA
                                                                               Roger A.G. Sharpe, Clerk




                                        2:20-cv-650-JPH-DLP
Case 2:20-cv-00650-JPH-DLP Document 1 Filed 12/07/20 Page 2 of 5 PageID #: 2
Case 2:20-cv-00650-JPH-DLP Document 1 Filed 12/07/20 Page 3 of 5 PageID #: 3
Case 2:20-cv-00650-JPH-DLP Document 1 Filed 12/07/20 Page 4 of 5 PageID #: 4
Case 2:20-cv-00650-JPH-DLP Document 1 Filed 12/07/20 Page 5 of 5 PageID #: 5
